Filed 12/13/21 P. v. Mudrich CA1/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162667
 v.
 AARON MUDRICH,                                                         (Lake County
                                                                        Super. Ct. No. CR951601)
             Defendant and Appellant.


         The trial court revoked defendant Aaron Mudrich’s probation and
sentenced him to three years in prison. His appellate attorney has asked the
court for an independent review of the record under People v. Wende (1979)
25 Cal.3d 436. We find no arguable issues and affirm.
         Mudrich pleaded no contest to one count of felony attempted arson
(Pen. Code, § 455)1 and one count of misdemeanor obstructing/resisting a
peace officer (§ 148, subd. (a)(1)) in connection with a July 2018 fire on
property in Kelseyville. The trial court in December 2019 placed Mudrich on
three years’ probation pursuant to a plea agreement.
         The probation department filed a revocation petition in October 2020
alleging that Mudrich had been arrested three times in 2020, that charges
were pending in connection with each arrest, and that Mudrich had failed

         1   All statutory references are to the Penal Code.


                                                               1
each month that year to check in with his probation officer as required.
Following a contested probation-revocation hearing at which the probation
officer and Mudrich both testified, the trial court found that Mudrich had
violated the condition of his probation that he regularly report to his
probation officer.
      The court terminated Mudrich’s probation and sentenced him to the
upper term of three years in prison on the attempted arson count with a
concurrent 180 days on the obstruction count, imposed the previously stayed
$300 probation-revocation restitution fine (§ 1202.44), and ordered Mudrich
to register under section 457.1.
      Sufficient evidence supports the finding that Mudrich violated
probation, and the trial court did not abuse its discretion in revoking
probation and sentencing Mudrich to the upper term. There are no arguable
issues.
      The judgment is affirmed.




                                       2
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Banke, J.




_________________________
Sanchez, J.




People v. Mudrich A162667


                            3